Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is related to a pixel circuit. The pixel circuit may include a first transistor, a photoelectric sensor, a switch transistor, a second transistor, a third transistor, and a light-emitting component. The first transistor may be configured to transmit a data voltage in response to a scanning signal of an N-th row. The second transistor may be configured to generate a driving current based on a data voltage transmitted by the first transistor and to generate a leakage current based on an electric signal transmitted by the switching transistor. The third transistor may be configured to compensate a threshold voltage of the second transistor in response to a scanning signal of an N-th row. The light-emitting component may be configured to emit light under an action of a driving current generated by the second transistor.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel circuit including, inter alia, 
a first electrode of the switch transistor is electrically connected with a second terminal of the photoelectric sensor, a second electrode of the switch transistor is electrically connected with a second terminal of the storage capacitor, the control electrode of the second transistor, and a first electrode of the third transistor respectively, and a control electrode of the switch transistor is electrically connected with a photosensitive control line, of claims 1 and 14 (see switch transistor T8, photoelectric sensor, 
Zhou et al. (US 2015/0193045) teaches a touch display driving circuit that comprises a data writing control unit, a storage unit, a touch sensing unit, a driving compensation control unit, a driving unit, a light-emitting control unit and a light-emitting unit. The data writing control unit is used for controlling a voltage signal of a data line, the storage unit is used for providing a voltage for the driving unit, the light-emitting, control unit is used for controlling the light-emitting unit, the driving unit is used for providing a touch detecting current and a driving current, the driving compensation control unit is used for compensating a voltage value of the storage unit, and the touch sensing unit is used for outputting the touch detecting current and changing the voltage value of the storage unit.  Zhou does not teach nor suggest the configuration as claimed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628